internal_revenue_service treasury_department the significant index no washington dc person to contact telephone number refer reply to t ep ra t a1 date oct mmh in re company plan unions trust this letter is in response to a ruling_request submitted on your behalf by your authorized representative concerning the tax treatment of contributions to the trust which is a welfare_benefit_fund established by the company the company generally provides health insurance and post-retirement medical benefits’ for its employees represented by the unions the health_insurance_coverage for these union employees is provided pursuant to the terms of collective bargaining agreements with the unions the company provides health benefits to active employees and retirees in general the post-retirement medical benefits for union retirees are provided pursuant to the above-referenced collective bargaining agreements memoranda of agreement and plant closing agreements the respective agreements do not require the company to establish a welfare_benefit_fund to provide the post-retirement medical benefits the company is funding retiree health benefit obligations through a_trust under which union and non-union employee_benefits are paid the company proposes to establish within the trust a sub-trust designed to provide post-retirement medical and life_insurance benefits for participants this sub-trust is referred to as the retiree benefits reserve_account the proposed reserve_account will have separate_accounting for assets of the plan and any other pian that may use the trust as a funding vehicle for benefits bw based upon the above you have requested rulings on five issues we are responding to e e e issue whether the reserve_account of the trust is a qualified_asset_account under a separate welfare_benefit_fund under a collective bargaining agreement as described in sec_419a and sec_419a of the internal_revenue_code issue whether the company’s contributions to the trust or other trust assets which are credited to the reserve_account under the trust the account credits are qualified_costs under sec_419 and therefore the amount of the account credits for a taxable_year after the adjustments provided for in sec_419 and sec_419 the net account credit is allowable as a deduction under sec_419 to the extent that the net account credit for such taxable_year otherwise satisfies the requirements of sec_419 tssue whether a contribution to and an amount of the trust which were credited to the reserve_account under the trust on date were qualified_costs under sec_419 and after the adjustments provided for in sec_419 and sec_419 and pursuant to sec_419 such amounts are deductible by the company for its tax_year ending date and issue whether in taxable years after date the net account credit for each taxable_year is deductible under sec_419 except to the extent that the assets of the reserve_account as of the end of the taxable_year exceed the present_value of all future post-retirement benefits that are to be provided from the reserve_account for current and future retirees from current active employees of the company we are forwarding a copy of our file to the exempt_organizations division tege to reply to issue whether the limitations described in sec_512 apply to the amounts set_aside in the reserve_account - issue sec_419 of the code provides that contributions paid_or_accrued by an employer to a welfare_benefit_fund shall not be deductible under chapter of the code but if they would otherwise be deductible such contributions shall subject_to the limitations of subsection b be deductible under sec_419 for the taxable_year in which paid sec_419 provides that the amount of the deduction allowable under subsection a for any taxable_year shall not exceed the welfare_benefit fund's qualified_cost for the taxable_year sec_419 provides that the term qualified_cost means the sum of a the qualified_direct_cost for such taxable_year and b subject_to the limitation of sec_419a any additions to a qualified_asset_account for the taxable_year minus c after-tax_income sec_419a of the code provides that no account limits shall apply in the case of any qualified_asset_account under a separate welfare_benefit_fund under a collective bargaining agreement sec_7701 of the code states that in determining whether there is a collective bargaining agreement between employee_representatives and one or more employers the term employee_representatives shall not include any organization more than one-half of the members of which are employees who are owners officers or executives of the employer an agreement shall not be treated as a collective bargaining agreement unless it is a bona_fide agreement between bona_fide employee_representatives and one or more employers sec_1_419a-2t q a-2 of the temporary income_tax regulations defines a welfare_benefit_fund maintained pursuant to a collective bargaining agreement and states for purposes of q a-1 a collectively bargained welfare fund is a welfare_benefit_fund that is maintained pursuant to an agreement which the secretary of labor determines to be a collective bargaining agreement and which meets the requirements of the secretary_of_the_treasury as set forth in paragraph below notwithstanding a determination by the secretary of labor that an agreement is a collective bargaining agreement a welfare_benefit_fund is considered to be maintained pursuant to a collective bargaining agreement only if the benefits provided through the fund were the subject of arm's-length negotiations between the employee_representatives and one or more employers and if such agreement between employee_representatives and one or more employers satisfies sec_7701 of the code moreover the circumstances surrounding a collective bargaining agreement must evidence good_faith bargaining between adverse parties over the welfare benefits to be provided through the fund finally a welfare_benefit_fund is not considered to be maintained pursuant to a collective bargaining agreement unless at least percent of the employees eligible to receive benefits under the fund are covered by the collective bargaining agreement in the case of a collectively bargained welfare_benefit_fund only the portion of the fund as determined under allocation rules to be provided by the commissioner attributable to employees covered by a collective bargaining agreement and from which benefits for such employees are provided is considered to be maintained pursuant to a collective bargained agreement bor notwithstanding the preceding paragraphs and pending the issuance of regulations setting account limits for collectively bargained welfare_benefit funds a welfare_benefit_fund will not be treated as a collectively bargained welfare_benefit_fund for purposes of q a-1 if and when after date the number of employees who are not covered by a collective bargaining agreement and are eligible to receive benefits under the fund increases by reason of an amendment merger or other action of the employer or the fund in addition pending the issuance of such regulations for purposes of applying the percent test of paragraph to a welfare_benefit_fund that is not in existence on date percent shall be substituted for percent the collective bargaining agreements with the unions mandate that the company provide the post-retirement benefits that will be funded through the trust more than of the members in the trust are covered by collective bargaining agreements the members who will receive post-retirement medical and life_insurance benefits from the reserve_account in the trust that will hold assets for the plan will consist only of former union employees of the company none of the company's union employees are owners other than of a de_minimis number of shares of the company executives or officers of the company the information provided concerning the negotiations between the company and the unions evidences the arm’s-length nature of the collective bargaining process the company has represented that it believes that the secretary of labor would hold that the agreements are collective bargaining agreements prior to the proposed establishment of the reserve_account the assets of the trust have been commingled for investment purposes there has been and will continue to be separate_accounting for the union and non-union assets in the trust the trust document permits contributions for other union welfare_benefit plans the trust provides for separate_accounting of assets for benefits under the plan and any other plan that may use the trust as a funding vehicle for benefits the funds transferred to the reserve_account for benefits provided under the plan will be available to provide only benefits under the plan similarly contributions to the reserve_account in the trust for benefits provided for in the plan will be available to provide benefits only to those retirees who were members of the union immediately prior to retirement based on the information furnished the reserve_account is maintained pursuant to a collective bargaining agreement under sec_419a of the code in addition the portion of the trust designated as the reserve_account that will hold assets for the plan will constitute a qualified_asset_account under a separate welfare_benefit_fund maintained pursuant to a collective bargaining agreement within the meaning of sec_419a issue sec_2 and sec_419 of the code provides that contributions paid_or_accrued by an employer to a welfare_benefit_fund shall not be deductible under chapter but if they would otherwise be deductible such contributions shall subject_to the limitations of subsection b be deductible under sec_419 of the for the taxable_year in which paid sec_419 of the code provides that the qualified_cost for a welfare_benefit_fund for any taxable_year shall be reduced by such fund's after-tax_income for the taxable_year sec_419 provides that no item may be taken into account more than once in determining the qualified_cost of any welfare_benefit_fund sec_1_419-1t q a-10 a of the regulations states in part that contributions to a welfare_benefit_fund are deductible only to the extent that the requirements of sec_162 of the code are met sec_1_419-1t q a-10 d of the regulations provides that in determining the extent to which contributions paid_or_accrued with respect to a welfare_benefit_fund are deductible under sec_419 of the code the rules of sec_263 sec_446 and sec_461 will be treated as having been satisfied to the extent that such contributions satisfy the otherwise applicable rules of sec_419 thus for example contributions to a welfare_benefit_fund will not fail to be deductible under sec_419 merely because they create an asset with a useful_life extending substantially beyond the close of the taxable_year if such contributions satisfy the otherwise applicable_requirements of sec_419 sec_1_419-1t q a-10 e of the regulations provides that in determining the extent to which contributions with respect to a welfare_benefit_fund satisfy the requirements of sec_461 for any taxable_year for which sec_461 is effective pursuant to the authority under sec_461 economic_performance occurs as contributions to the welfare_benefit_fund are made revrul_69_382 1969_2_cb_28 revrul_69_478 1969_2_cb_29 and revrul_73_599 1973_2_cb_40 held in effect that employer contributions to a reserve for post-retirement benefits were deductible under sec_162 of the code if the reserve was held for the sole purpose of providing benefits to covered employees the employer had no contractual right to recapture any part of the reserve as long as any active or retired employee remains alive and the contribution did not exceed the amount necessary to fairly allocate the cost of post-retirement benefits over the working lives of covered employees foe sec_419 of the code limits the deduction that may be taken for contributions toa weifare benefit fund to the qualified_cost for the year one element of the qualified_cost is the amount that may be added to the qualified_asset_account of the fund to the extent the limits of sec_419a are not exceeded in general in order for an amount to be deductible under sec_419 the rules of sec_162 and sec_263 among other requirements must be satisfied therefore the addition to a qualified_asset_account would be required to satisfy the requirements of sec_162 and sec_263 the three enumerated revenue rulings are concerned with the amount of deduction that meets the requirements of sec_162 of the code but do not necessarily provide the exclusive rule as to whether an amount satisfies the requirements of sec_162 sec_263 is also concerned with the amount of the deduction allowable for a year sec_1_419-1t q a- d of the regulations provides however that sec_263 of the code will be treated as having been satisfied to the extent that the contributions to a welfare_benefit_fund satisfy the otherwise applicable rules of sec_419 thus if the amount of contribution to a welfare_benefit_fund does not exceed the limits of sec_419 the deduction of such amount is not limited by sec_263 thus if the amount of the contribution satisfies the requirements of sec_419 the deduction of such amount is generally not limited by sec_162 note however that if the contribution is such that the assets exceed the amount needed to provide post- retirement benefits to all current and future retirees from current active employees ie the present_value of future_benefits then the contribution would fail to satisfy the requirements of sec_162 as we tuled in issue the reserve_account is a qualified_asset_account under a separate welfare_benefit_fund under a collective bargaining agreement as described in sec_419a and sec_419a of the code accordingly contributions by the company to the trust that are credited to the reserve_account are qualified_costs within the meaning of sec_419 therefore the net account credit is allowable as a deduction under sec_419 to the extent that the net account credit for such taxable_year otherwise satisfies the requirements of sec_419 also contributions to the trust and the crediting to the reserve_account are qualified_costs under sec_419 ee except as specifically ruled above no opinion is expressed as to the federal tax consequences of the contributions to the trust under any other provision of the code specifically no opinion is expressed regarding whether part or alt of the contributions to the trust must be capitalized or included in inventory costs because they are allocable to the cost of property produced_by_the_taxpayer to which sec_263a applies this ruling is directed only to the taxpayer that requested it sec_61 k of the code provides that it may not be used or cited by others as precedent this ruling is being given with the understanding that the proposed trust agreement as provided to us is adopted failure to adopt the proposed trust as stated would cause the retroactive revocation of this ruling letter pursuant to this request are not accurate the company may not rely upon this ruling letter a copy of this letter is being sent to your authorized representative pursuant to a form_2848 power_of_attorney on file with our office in addition if the representations made sincerely dp wallorsdollar_figure- james e holland jr manager employee_plans actuarial group tax_exempt_and_government_entities_division 3s
